DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:
“into battery” in line 3 should read “into the battery”.
“guiderails being” in line 6 should read “guide rails being”.
“the guiderails” in line 6 should read “the guide rails”.
Claim 16 is objected to because of the following informality: “outward to at” in line 2 should read “outward at”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2019/0255687), hereinafter Schneider, in view of Haneda et al. (US 2017/0203462), hereinafter Haneda.
Regarding claims 1 and 14, Schneider discloses an impact wrench (10 in Figures 1 and 2), comprising:
a motor (42 in Figure 2);
a hammer (204 in Figures 2 and 3) comprising a first drive member (218 in Figure 3) rotatably driven by the motor (42) (Paragraphs 0033-0035 and 0043);
an anvil (the leftmost portion of 200 comprising lugs 220 in Figure 4B, which portion extends perpendicularly relative to the rest of 200) comprising a second drive member (220 in Figures 3-4B), the first drive member (218) of the hammer (204) periodically engaging and disengaging the second drive member (220) of the anvil (the leftmost portion of 200 comprising lugs 220 in Figure 4B) such that the first and second drive members (218 and 220) impact against each other (Paragraphs 0034, 0035, and 0043);
an output drive (232 in Figure 4B) rotatably driven by the anvil (the leftmost portion of 200 comprising lugs 220 in Figure 4B) (Paragraphs 0036 and 0033);
a battery (34 in Figure 1) supplying power to the motor (42) (Paragraphs 0028 and 0029); and
a handle (26 in Figures 1 and 2) comprising a switch (62 in Figure 2) to turn the motor (42) on and off (Paragraphs 0029 and 0026).
However, Schneider does not disclose: the battery is disposed between the motor and the handle; and the impact wrench further comprises two of the battery, each battery being disposed on opposite lateral sides of the impact wrench.
Haneda teaches that it was known to provide an electrical power tool (the electrical power tool shown in Figure 8, which is similar to electrical power tool 10 in Figure 1 except that the upper parts of battery docks 25 and batteries 31 tilt toward the outer side, as stated in Paragraphs 0050 and 0049) with two identical batteries (the two batteries 31 in Figure 8) each disposed between a motor (23 in Figure 2) and a handle (13 in Figure 8) (it is apparent from Figures 2 and 3 that each battery 31 is disposed horizontally between motor 23 and handle 13), wherein each battery (31) supplies power to the motor (23) (Paragraph 0034-0036), wherein each battery (31) is disposed on opposite lateral sides of the electrical power tool (apparent from Figure 8), and wherein each battery (31) is coupled to the electrical power tool (shown in Figure 8) via a battery dock (25) (Paragraphs 0050, 0034, and 0035), in order to obviate the need to power the electrical power tool (shown in Figure 8) with a single large and expensive high-voltage-standard battery and allow the electrical power tool to be powered by two smaller, cheaper, and commonly used lower-voltage-standard batteries while providing satisfactory weight balance in the left and right direction of the electric power tool so that the electrical power tool can be easily gripped and held by a user (Paragraphs 0004, 0005, 0007, 0036, 0044, and 0043 and Abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Schneider to incorporate the teachings of Haneda by substituting the battery (34) of Schneider for two identical batteries each disposed between the motor (42 of Schneider) and the handle (26 of Schneider) and each supplying power to the motor, and by modifying the structure of the impact wrench (10) of Schneider so that each battery is disposed on opposite lateral sides of the impact wrench and each battery is coupled to the impact wrench via a battery dock, as taught by Haneda, because doing so would obviate the need to power the impact wrench with a single large and expensive high-voltage-standard battery and allow the impact wrench to be powered by two smaller, cheaper, and commonly used lower-voltage-standard batteries while providing satisfactory weight balance in the left and right direction of the impact wrench so that the impact wrench can be easily gripped and held by a user.
Regarding claim 2, Schneider in view of Haneda teaches that the battery (one of the two batteries 31 of Haneda) is disposed between a stator (46 in Figure 2 of Schneider) of the motor (42 of Schneider) and the handle (26 of Schneider) (because Haneda teaches in Figures 2 and 3 that each battery 31 is disposed horizontally between an entirety of motor 23 and an entirety of handle 13).
Regarding claim 3, Schneider in view of Haneda teaches that the battery (one of the two batteries 31 of Haneda) and the handle (26 of Schneider) are disposed behind the motor (42 of Schneider) and the output drive (232 of Schneider) (because Haneda teaches in Figures 2 and 3 that each battery 31 and the handle 13 are disposed behind motor 23 and Schneider discloses in Figures 1 and 2 that battery 34 and handle 26 are disposed behind motor 42 and output drive 232).
Regarding claim 4, Schneider discloses that the switch (62) is disposed above a bottom of the motor (42) (it is apparent from Figure 2 that switch 62 is disposed vertically above a bottom of motor 42).
Regarding claim 5, Schneider discloses that the switch (62) is disposed above a bottom of the output drive (232) (it is apparent when Figure 2 is viewed in relation to Figure 4B that switch 62 is disposed vertically above a bottom of output drive 232).
Regarding claim 6, Schneider discloses that the handle (26) comprises a fully circumscribed finger opening (28 in Figures 1 and 2) (apparent from Figures 1 and 2, Paragraph 0026).
Regarding claim 7, Schneider discloses that the output drive (232) is a 1″ square drive (Paragraph 0036 lines 2-9).
Regarding claim 8, Schneider discloses that central axes of the output drive (232) and the motor (42) are parallel to each other (apparent when Figure 2 is viewed in relation to Figure 4B), a rotational axis of the output drive (232) extending out the front of the impact wrench (10) (apparent when Figure 4B is viewed in relation to Figure 2).
Regarding claim 9, Schneider discloses that the output drive (232) and the motor (42) are coaxial (apparent when Figure 2 is viewed in relation to Figure 4B).
Regarding claim 10, Schneider discloses a two-piece housing (the “cooperating clamshell halves” described in Paragraph 0026 lines 11-13, collectively) enclosing opposite sides of the motor (42) and defining the handle (26) (Paragraph 0026 lines 11-13, apparent when Figure 1 is viewed in relation to Figure 2).
Regarding claim 12, Schneider in view of Haneda teaches a battery dock (one of the two battery docks 25 of Haneda) for coupling the battery (one of the two batteries 31 of Haneda) to the impact wrench (10 of Schneider as modified in view of Haneda) (Paragraphs 0050, 0034, 0035, 0038, and 0039 of Haneda), and a tool housing (18 in Figures 1 and 2 Schneider, as modified in view of Haneda) comprising a motor opening (the opening inside tool housing 18 shown in Figure 2 of Schneider, which accommodates motor 42 of Schneider) enclosing a stator (46 in Figure 2 of Schneider) of the motor (42 of Schneider) (apparent from Figure 2 of Schneider), the battery dock (one of the two battery docks 25 of Haneda) being disposed laterally within an outer boundary of the motor opening (because Haneda teaches in Figures 1 and 2 and Paragraphs 0034 and 0031 that each battery dock 25 is disposed laterally within an outer boundary of the opening inside tool housing 11 which accommodates motor 23).
Regarding claim 13, Schneider in view of Haneda teaches that the battery dock (one of the two battery docks 25 of Haneda) comprises electrical connectors (25a in Figure 5 of Haneda) and guide rails (25b in Figure 5 of Haneda) (Paragraph 0035, 0038, and 0039 of Haneda), the battery (one of the two batteries 31 of Haneda) being slid down into battery dock (one of the two battery docks 25 of Haneda) to couple the battery to the impact wrench (10 of Schneider as modified in view of Haneda) (Paragraphs 0046, 0039, and 0035 of Haneda).
Regarding claim 15, Schneider in view of Haneda teaches two battery docks (the two battery docks 25 of Haneda) for coupling each of the batteries (the two batteries 31 of Haneda) to the impact wrench (10 of Schneider as modified in view of Haneda) (apparent from Figures 1, 2, and 8 of Haneda), each of the battery docks (the two battery docks 25 of Haneda) comprising guide rails (25b in Figure 5 of Haneda) such that the battery (one of the two batteries 31 of Haneda) is slid down into battery dock (one of the two battery docks 25 of Haneda) to couple the battery to the impact wrench (10 of Schneider as modified in view of Haneda) (Paragraphs 0046, 0039, and 0035 of Haneda), wherein the guide rails (25b of Haneda) of the two battery docks (the two battery docks 25 of Haneda) are oriented in a V-shape relative to each other with a top of the guiderails (25b of Haneda) being spaced farther from each other than a bottom of the guiderails (25b of Haneda) (it is apparent when Figure 8 of Haneda is viewed in relation to Figure 5 of Haneda that guide rails 25b of the two battery docks 25 are oriented in a V-shape relative to each other with their tops being spaced farther from each other than their bottoms).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Haneda in further view of Hayes et al. (US 2013/0228356), hereinafter Hayes.
Regarding claim 11, Schneider discloses a hammer case (22 in Figures 1 and 2) attached to a front end of the two-piece housing (the “cooperating clamshell halves” described in Paragraph 0026 lines 11-13, collectively) (Paragraph 0026, apparent from Figure 1), the hammer case (22) enclosing the hammer (204) and the anvil (the leftmost portion of 200 comprising lugs 220 in Figure 4B) (apparent when Figure 2 is viewed in relation to Figure 4B).
However, Schneider in view of Haneda does not expressly teach: the hammer case is made of metal.
Hayes teaches that it was known to make a hammer case (29 in Figures 1-3) out of metal (titanium) in order to provide the hammer case (29) with suitable toughness to contain an impact mechanism (141 in Figure 2, which is analogous to the hammer 204 and the anvil of Schneider collectively) and act as a containment structure (Paragraph 0081).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Schneider in view of Haneda to incorporate the teachings of Hayes by making the hammer case (22) of Schneider out of metal, because doing so would provide the hammer case with suitable toughness to contain the hammer (204 of Schneider) and the anvil (the leftmost portion of 200 comprising lugs 220 in Figure 4B of Schneider) and act as a containment structure.

Claims 1, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2019/0255687), hereinafter Schneider, in view of Kachi et al. (US 2018/0200917), hereinafter Kachi.
Regarding claim 1, Schneider discloses an impact wrench (10 in Figures 1 and 2), comprising:
a motor (42 in Figure 2);
a hammer (204 in Figures 2 and 3) comprising a first drive member (218 in Figure 3) rotatably driven by the motor (42) (Paragraphs 0033-0035 and 0043);
an anvil (all parts of 200 except 232 in Figure 4B) comprising a second drive member (220 in Figures 3-4B), the first drive member (218) of the hammer (204) periodically engaging and disengaging the second drive member (220) of the anvil (all parts of 200 except 232) such that the first and second drive members (218 and 220) impact against each other (Paragraphs 0034, 0035, and 0043);
an output drive (232 in Figure 4B) rotatably driven by the anvil (all parts of 200 except 232) (because 232 is fixedly attached to the anvil and rotates together with the anvil, Paragraphs 0036 and 0033);
a battery (34 in Figure 1) supplying power to the motor (42) (Paragraphs 0028 and 0029); and
a handle (26 in Figures 1 and 2) comprising a switch (62 in Figure 2) to turn the motor (42) on and off (Paragraphs 0029 and 0026).
However, Schneider does not disclose: the battery is disposed between the motor and the handle.
Kachi teaches that it was known to provide an electrical power tool (10 in Figures 1 and 2) with: a battery (22 in Figures 1 and 2) disposed between a motor (21 in Figure 2) and a handle (33 in Figures 1 and 2) (it is apparent from Figure 2 that battery 22 is disposed horizontally between motor 21 and handle 33), and a housing (11 in Figures 1 and 2) having a structure shaped to accommodate the battery (22) between the motor (21) and the handle (33) (apparent from Figures 1 and 2, Paragraph 0024), wherein the battery (22) is configured to supply power to the motor (21) (Paragraphs 0029, 0030, and 0024).
Because both the battery (34) of Schneider and the battery (22) of Kachi are configured to supply power to a motor, it would have obvious to one of ordinary skill in the art to substitute the battery (34) of Schneider for a battery disposed between the motor (42 of Schneider) and the handle (26 of Schneider), and to have modified the housing (14) of Schneider to have a structure shaped to accommodate the battery between the motor and the handle, as taught by Kachi, in order to achieve the predictable result of supplying power to the motor (42) of Schneider using the battery disposed between the motor and the handle. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 16, Schneider in view of Kachi teaches a first rest surface (shown highlighted in an annotated version of Figure 1 of Kachi, hereinafter Figure 1x, below) adjacent the battery (22 of Kachi) and extending outward to at least to an outer surface of the battery (apparent from Figure 1x below, note that the structure of the housing 14 of Schneider was modified to be similar to the structure of housing 11 of Kachi in the 103 rejection of claim 1 above).

    PNG
    media_image1.png
    788
    1350
    media_image1.png
    Greyscale

Figure 1x: an annotated version of Figure 1 of Kachi
Regarding claim 17, Schneider in view of Kachi teaches that the first rest surface (shown highlighted in Figure 1x above) circumscribes a portion of at least two sides (the left and bottom sides of the front battery 22 of Kachi in Figure 1 of Kachi) of the battery (22 of Kachi) (apparent from Figure 1x above).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Kachi in further view of Hyma et al. (US 2013/0327554), hereinafter Hyma.
Regarding claims 18 and 19, Schneider in view of Kachi teaches that the first rest surface (shown highlighted in Figure 1x above) is disposed on the lateral side (the right side in Figure 1 of Kachi) of a rear half of the impact wrench (because Kachi teaches in Figure 1x above that the “first rest surface” is disposed on the right side of a rear half of electric power tool 10).
However, Schneider in view of Kachi does not teach: a second rest surface disposed on a lateral side of a front half of the impact wrench, wherein the impact wrench can be laid on the lateral side and supported by the first and second rest surfaces without the battery being contacted, and wherein the first and second rest surfaces are coplanar.
Hyma teaches that it was known to provide an electric power tool (10 in Figure 1) with: a first rest surface (48 in Figure 1) disposed on a lateral side (the visible left side in Figure 1) of a rear half of the electric power tool (10) (apparent from Figure 1), and a second rest surface (64 in Figure 1) disposed on a lateral side (the visible left side in Figure 1) of a front half of the electric power tool (10) (apparent from Figure 1), wherein the first and second rest surfaces (48 and 64) are coplanar (Paragraph 0035 lines 1-3), in order to substantially inhibit the electric power tool (10) from sliding across, or marring, a surface upon which the electric power tool (10) is placed (Paragraph 0035).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Schneider in view of Kachi to incorporate the teachings of Hyma by providing the impact wrench of Schneider in view of Kachi with a second rest surface disposed on a lateral side of a front half of the impact wrench, so that the first and second rest surfaces are coplanar, as taught by Hyma, because doing so would inhibit the impact wrench from sliding across, or marring, a surface upon which the impact wrench is placed.
Schneider in view of Kachi in further view of Hyma teaches that the impact wrench (10 of Schneider as modified in view of Kachi and Hyma) can be laid on the lateral side and supported by the first and second rest surfaces without the battery (22 of Kachi) being contacted (Because Kachi teaches that the “first rest surface” shown in Figure 1x above extends beyond the outer surface of the battery 22, as is apparent from Figure 1x above, and Hyma teaches in Paragraph 0035 lines 1-3 that second rest surface 64 is coplanar with the first rest surface. Thus, when the impact wrench is laid on its lateral side and supported by the first and second rest surfaces, the first and second rest surfaces will raise the battery to a level/elevation above the surface on which the impact wrench is laid and thereby prevent the battery from being contacted by the surface on the impact wrench is laid).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Haneda in further view of Muramatsu (JP 2013188822 A).
Regarding claim 20, Schneider in view of Haneda teaches all the limitations of the claim as stated above except: a motor drive circuit board disposed behind the motor, and an adjustable power regulator disposed adjacent the motor drive circuit board, the adjustable power regulator comprising a permanent magnet and the motor drive circuit board comprising a Hall effect sensor thereon, the Hall effect sensor sensing a position of the adjustable power regulator and controlling the motor based thereon.
Muramatsu teaches that it was known to provide an electric power tool (10 in Figures 1-5) with a motor drive circuit board (22, 22a, and 22b collectively in Figures 7(a)-7(c)) and an adjustable power regulator (20 and 21 collectively in Figures 7(a)-7(c)) disposed adjacent the motor drive circuit board (as shown in Figures 7(a)-7(c), Paragraphs 0017-0019 of Machine Translation of JP 2013188822 A), the adjustable power regulator (20 and 21 collectively) comprising a permanent magnet (21) and the motor drive circuit board (22, 22a, and 22b collectively) comprising a Hall effect sensor (22a and 22b collectively) thereon (Paragraph 0017 of Machine Translation of JP 2013188822 A), the Hall effect sensor (22a and/or 22b) sensing a position of the adjustable power regulator (20 and 21 collectively) and controlling a motor (14 in Figures 1 and 2) based thereon (Paragraphs 0019 and 0013-0015 of Machine Translation of JP 2013188822 A), in order to allow a user to easily switch between a low output control mode, a high output control mode, and an automatic transmission control mode of the electric power tool (10) and thereby allow the electric power tool (10) to operate on a wider variety of different workpieces (Paragraphs 0019, 0015, 0007, and 0002 of Machine Translation of JP 2013188822 A).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Schneider in view of Haneda to incorporate the teachings of Muramatsu by providing the impact wrench (10 of Schneider as modified in view of Haneda) with a motor drive circuit board disposed behind the motor (42 of Schneider), and an adjustable power regulator disposed adjacent the motor drive circuit board, the adjustable power regulator comprising a permanent magnet and the motor drive circuit board comprising a Hall effect sensor thereon, the Hall effect sensor sensing a position of the adjustable power regulator and controlling the motor based thereon, because doing so would allow a user to easily switch between a low output control mode, a high output control mode, and an automatic transmission control mode of the impact wrench and thereby allow the impact wrench to operate on a wider variety of different workpieces.
Schneider in view of Haneda in further view of Muramatsu teaches all the limitations of the claim as stated above but does not expressly teach: the motor drive circuit board is disposed behind the motor.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have arranged the motor drive circuit board (22, 22a, and 22b collectively of Muramatsu) to be disposed behind the motor (42 of Schneider), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in Paragraph 0028 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TANZIM IMAM/Examiner, Art Unit 3731